IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION ONE


STATE OF WASHINGTON,
                                                         No. 69824-9-1
                       Respondent,

                  v.



CARLOS A. QUINTERO CISNEROS,                             UNPUBLISHED OPINION

                       Appellant.                        FILED: May 12, 2014


       Per Curiam — Carlos Cisneros appeals an order denying his motion to withdraw

his guilty plea to third degree assault of a child with sexual motivation. Citing Padilla v.

Kentucky, 559 U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010), he contends he

was entitled to withdraw his plea because his attorney failed to inform him that he would

be deported if he pleaded guilty. He concedes that his motion was filed beyond the one

year time limit on collateral attacks in RCW 10.73.100. He argues, however, that
Padilla constitutes a significant, retroactive change in the law, and therefore his motion

falls within an exception to the one year time bar. RCW 10.73.100(6). In support of the
latter proposition, Cisneros cites this court's decision in In re Personal Restraint of

Jaqana. 170 Wash. App. 32, 282 P.3d 1153 (2012).

       In Jaqana. we held "there are sufficient reasons to apply Padilla retroactively."
170 Wash. App. at 56. But our State Supreme Court granted review of Jaqana and
No. 69824-9-1/2



remanded "for reconsideration in light of Chaidez v. United States,          U.S.      , 133 S.

Ct. 1103, 185 L. Ed. 2d 149(2013). Chaidez held that Padilla does not apply

retroactively and that "a person whose conviction is already final may not benefit from

the [Padilla] decision in a habeas or similar proceeding." Chaidez, 133 S. Ct. at 1107.

In light of Chaidez, this court dismissed Jagana's petition. Similarly, Division Two of this

court recently dismissed a personal restraint petition as untimely under Chaidez. State

v. Martinez-Leon. 174 Wn App. 753. 760-61. 300 P.3d 481. review denied. 179Wn.2d

1004 (2013) (time bar exception in RCW 10.73.100(6) requires showing that Padilla is

retroactive; because Chaidez holds that it is not retroactive, Martinez-Leon's petition

was time barred); see also State v. Carney.        Wn. App. _, 314 P.3d 736, 744 (2013)

(rejecting argument that RCW 10.73.100(6) is distinct from federal retroactivity analysis,
stating that in "In re Pers. Restraint of Haqhiqhi. 178 Wash. 2d 435, 309 P.3d 459 (2013),
the Washington Supreme Court reiterated that it has 'interpreted RCW 10.73.100 as a

procedural rule that is entirely consistent with the federal retroactivity analysis. . . .
Since Teaque .. ., this court has consistently and repeatedly followed and applied the

federal retroactivity analysis as established in Teague. Haqhiqhi. 178Wn.2d at 464"

(alterations in original)).

       Accordingly, because Cisneros's collateral attack on his guilty plea was filed
more than one year after his conviction became final and before the decision in Padilla.
and because Padilla is not retroactive, his motion is time barred and the superior court

properly denied it.
No. 69824-9-1/3



      Affirmed.

                  FOR THE COURT:




                                   c3   ^ic